DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 and 8-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-20 have been considered but are not persuasive.  The applicants have made arguments concerning the movement of the build unit in at least two dimensions parallel to the work surface including the arguments of the doctor blades of Varetti (and how it is only for the X-direction), and the arrangement of the features and how the combination with Echigo reference would not teach the claimed method.  Here, the combination of the Varetti and Echigo would teach the claimed method as the claimed method does not preclude the specifics of the movement of the build unit during operation.  
The Varetti reference teaches of a build unit that is sized for the entire build area surface, further the Varetti reference can move in two directions from one side to another.  The Echigo reference teaches of the build unit that can be positioned and moved in the Y-direction for build surface areas that are larger than the build unit and further of the containment of the build unit that as a whole can be moved.  This concept can be applied to the doctor blades and columns of Varetti which can be seen as a build unit that already movable across the build area surface.  Thus, the combination would enable the build unit to be shifted along the Y-direction and then allowing for the build 
Additionally, the argument is noted regarding the ambient gas and gasflow devices of Echigo, in this regards, the claimed method merely states of a laminar flow zone with which the laser radiation passes through.  
Further, it is noted in dependent claims 4 and 5 direct to the low oxygen environment provided by the gasflow device and further of a reduced oxygen gas zone that is above the laminar flow zone, however the features of this claims do not particularly provide any further distinctions between the reduced oxygen zone above from the laminar flow zone as both areas have oxygen content less than the ambient air, but there are no further distinction other than positions.  Thereby, the claimed features can be interpreted such that this would be encompassed by the structure taught by the shroud of Echigo.  The applicant’s structure from the specification, see Figure 4, is distinct from the shroud of Echigo, however, as currently claimed, the features are encompassed by the teachings of Echigo.
After reconsideration, the arguments by the applicants regarding the prior art references and in light of the claimed invention, are not persuasive.  The 103 rejection of the claims as set forth in the previous Office Action are still applied.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 9, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varetti (US 2019/0176233) in view of Echigo (US 2014/0175708).
	In regards to claim 1, Varetti teaches the claimed method for making an object from powder comprising:
(a) moving a build unit 100, 154 (see apparatus and housing, Figure 3) over a build area of a work surface 102 (powder bed) that are substantially parallel to the work surface (see Figures 2 and 3), the build unit comprising a laser irradiation directing device, a gasflow device (doctor blades 110, 112) with inlet and outlet portions (doctor blade: emission openings 110a, suction opening 112a) immediately adjacent to a work surface and a laminar flow zone over the build area (see [0046]), the gasflow device providing substantially laminar gas flow within two inches of, and substantially parallel to, the work surface (see [0048] and Figures 2 and 3);
(b) irradiating at least a portion of the build area of the work surface with a laser beam 108a from the laser irradiation directing device 108 (scanner head), the laser beam passing through the laminar flow zone to form a first fused layer (see Figure 2, [0050]); and
	(c) repeating at least steps (a) through (b) to form the object (see [0056] to [0062].
	The laminar gas flow of Varetti being argon or nitrogen and will cover the work area 114, see [0046].

Varetti fails to teach the build unit moving in at least two directions.

	It would have been obvious for one of ordinary skill in the art to modify Varetti with the build unit being displaced in the X, Y, and Z directions over the work surface build area as taught by Echigo as it allows for an alternate displacement structure for the build unit in movement over the build area in forming 3D printed products.  This is a known alternate method in moving the build area taught by Echigo that also teaches of the use of a laser device and gasflow device that is contained in a build unit. 
This is a combination of prior art elements according to known methods to yield predictable and expected results.

In regards to claim 2 (dependent upon claim 1), further comprising a step (d) of moving the build unit vertically away from the work surface.
	See teachings of Echigo, Figures 4A-5B.

In regards to claim 3 (dependent upon claim 2), further comprising repeating steps (a) and (b) after step (d).
	See teachings of Echigo, Figures 4A-5B.


See teaching by Varetti regarding the laminar air flow with argon or nitrogen, see [0046], the region above the work surface would be obvious to one skilled in the art as having inherently less oxygen content from the ambient air (due to the laminar gas flow of the argon or nitrogen would displace the any gas/oxygen).

In regards to claim 9 (dependent upon claim 1), wherein the build unit further comprises a powder delivery unit and a recoater arm.
	See teachings of Echigo of build unit 7 with further powder delivery unit 23 and recoater arm 27.

Claim 14 (dependent upon claim 4), wherein the low oxygen environment comprises an oxygen content of 1% or less. 
The teachings of Varetti concerning the laminar flow of the argon or nitrogen gas as a laminar flow over the work surface would contribute to a low oxygen environment.  Furthermore, the teaching of the build unit of Echigo when combined with Varetti would be recognized by one skilled in the art as being a low oxygen content environment due to the flow of argon or nitrogen particularly within the housing of a build unit as taught by Echigo.



In regards to claim 16 (dependent upon claim 1), wherein a largest cross-sectional area of the laminar flow zone is smaller than a smallest cross-sectional area of the object.
In this regards, the combination of Varetti in view of Echigo teaches of a build unit having a gas flow that would be smaller than the object formed as based upon the movable build unit of Echigo in the X and Y direction over a larger build area of the working surface.

Claims 5, 6, 8, 10, 13, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varetti in view of Echigo as applied to claim 4 above, and further in view of McMurtry (US 2016/0136731).
In regards to claim 5 ( dependent upon claim 4), wherein the build unit includes a reduced oxygen gas zone above the laminar flow zone, the reduced oxygen gas zone comprising an oxygen content that is less than the oxygen content of ambient air.
	The Varetti and Echigo reference do not specifically teach of the additional reduced oxygen gas zone above the laminar flow zone.
However, the McMurtry teaches of an additive manufacturing method that includes teaching of a build unit (nozzle 110 and exhaust 112 systems) that moves across the work surface as a single unit (see [0010]) and contained within a 
Thus, it is known in the additive manufacturing arts of further having an inert gas atmosphere (reduced oxygen gas zone) that is located above the laminar flow zone.  It would have been obvious for one of ordinary skill in the art to modify Varetti in view of Echigo with the additional reduced oxygen gas zone above the laminar flow zone as taught by McMurtry as it ensure operation for the laser sintering during formation of the object, this is a combination of prior art elements according to known methods to yield predictable and expected results.

In regards to claim 6 (dependent upon claim 5), further comprising a containment zone and a positioning system, the containment zone surrounding at least the build unit and the positioning system.
Echigo teaches of a containment zone (see chamber 9) that surrounds the build unit 7 and positioning system 15, 16, 17, and furthermore, McMurtry also teaches the containment zone (see containment 101) that will surround the build unit and positioning system 110, 120, see Figures 6a, 7, 8a, 8b, 8c.
	

See teaching of McMurtry regarding rotation of the build unit in two dimensions, see Figure 9.

In regards to claim 10 (dependent upon claim 8), wherein build unit is rotated 90° and moved in a direction perpendicular to the direction of movement in step (a).
	See teaching by McMurtry regarding the build unit that is able to rotate and thus one of ordinary skill in the art would recognize the combination of Varetti in view of Echigo and McMurtry would be capable of operating in the 90 rotation and in a direction perpendicular to the direction of the movement step in step (a).

In regards to Claim 13 (interpreted as being dependent from claim the features of claim 5), wherein the oxygen content of the low oxygen environment is less than the oxygen content of the reduced oxygen gas zone.
In this regards, the reduced oxygen gas zone of McMurtry is already taught as being an inert gas environment, furthermore, all the references of Varetti, Echigo, and McMurtry teach of an inert gas flow, thereby, the gas flow of inert gas would be recognized as having a lower oxygen content particular compared to the reduced oxygen gas zone which in McMurtry teaches as having an inert gas, however, the environment can be accessed via door.  Thus, the constant laminar flow of the inert gas would result in a lower oxygen content.

In regards to claim 17 (dependent upon claim 5), wherein the volume of the laminar flow zone is smaller than the volume of the reduced oxygen gas zone.
In this regard, see teaching of McMurtry with the chamber 101 that surrounds the build unit and positioning system, see Figure 1, the volume of the chamber and thus the reduced oxygen gas zone would be larger than the laminar flow zone 118.

In regards to claim 18 (dependent upon claim 17), wherein the volume of the laminar flow zone is at least 100 times smaller than the volume of the reduced oxygen gas zone.
See teaching in McMurtry (see Figure 1) regarding the laminar flow zone that is located within the containment that would house the reduced oxygen gas zone, the dimensions is smaller in volume, the further claimed at least 100 times smaller is noted.  However, it would have been obvious for one of ordinary skill in the art to modify the combination of the references with a change in size of the container in dimension, a reduction of dimension of the laminar flow zone, or both, that would encompass the claimed limitation. This is viewed as a change in size/proportion of the reduced gas zone in proportion to the laminar flow zone, see MPEP 2144.04 (IV) (A).

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varetti in view of Echigo as applied to claim 1 above, and further in view of Keremes (US 2013/0101746).
In regards to claim 19 (dependent upon claim 1), comprising:

	Varetti and Echigo fail to teach of the step to form a build envelope.
In regards to the step of forming a build envelope, this is a method of forming the product to be formed from the layer by layer build via powder deposited upon the work surface. Here, the Keremes reference teaches of an object formed that further teaches of forming a build envelope, see building of a retaining wall 42 with an outer perimeter and geometry of the part 40, [0033]. Here, the process of building an outer portion around the product and further the retaining wall can be made from the same powder material of the part and processed by the laser beam 20.

Thereby, it would have been obvious for one of ordinary skill in the art to modify Varetti in view of Echigo with the formation of an outside build as taught by Keremes as it is a known method in forming the different objects upon the work surface as this is combining prior art elements according to known methods to yield predictable and expected results.

In regards to claim 20 (dependent upon claim 19), wherein the build envelope has a smallest cross-sectional area of at least one square meter.
In regards to the dimensions of the build envelope’s smallest cross sectional area, it would have been obvious for one of ordinary skill in the art to change the size product to be made and thus allowing to further accommodate the build envelope that is .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varetti in view of Echigo as applied to claim 1 above, and further in view of McMurtry (US 2016/0136731)
In regards to claim 11 (dependent upon claim 1), further comprising using a second build unit to build at least a portion of a second object on the work surface.
	The prior art references fail to teach of a second build unit to build portions of the second object.
In this regards, McMurtry teaches of plural gas flow devices and plural laser beams in forming the features upon the build platform, see [0079] and [0080], and Figures 8a, 8b.  This concept of plural/multiple build devices/build units in the system is a duplication of parts for a plural effect, in this case of being able to build simultaneous parts or portions on the build platform simultaneously, see MPEP 2144.04 (VI) (B).
It would have been obvious for one of ordinary skill in the art to modify Varetti in view of Echigo with plural build units as shown by the concept of plural build devices as taught by McMurtry for building the portion simultaneously upon the build platform as this combining prior art elements according to known methods to yield predictable and expected results.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varetti in view of Echigo as applied to claim 1 above, and further in view of McMurtry (US 2016/0136731) and Keremes (US 2013/0101746).
In regards to claim 12 (dependent upon claim 1), further comprising using a second build unit to build at least a portion of a build envelope surrounding the object.
	The prior art references fail to teach of a second build unit to build portions of build envelope surrounding the object.
In this regards, McMurtry teaches of plural gas flow devices and plural laser beams in forming the features upon the build platform, see [0079] and [0080], and Figures 8a, 8b.  This concept of plural/multiple build devices/build units in the system is a duplication of parts for a plural effect, in this case of being able to build simultaneous parts or portions on the build platform simultaneously, see MPEP 2144.04 (VI) (B).
In regards to the build envelope, this is a method of forming the product to be formed from the layer by layer build via powder deposited upon the work surface. Here, the Keremes reference teaches of an object formed that further teaches of forming a build envelope, see building of a retaining wall 42 with an outer perimeter and geometry of the part 40, [0033]. Here, the process of building an outer portion around the product and further the retaining wall can be made from the same powder material of the part and processed by the laser beam 20.

In this regards, it would have been obvious for one of ordinary skill in the art to modify Echigo in view of McMurtry with the formation of an outside build as taught by Keremes as it is a known method in forming the different objects upon the work surface. 

It would have been obvious for one of ordinary skill in the art to modify Varetti in view of Echigo with plural build units as shown by the concept of plural build devices as taught by McMurtry for building the portion simultaneously upon the build platform, with the formation of an outside build as taught by Keremes as it is a known method in forming the different objects upon the work surface, as this is combining prior art elements according to known methods to yield predictable and expected results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744